Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                                      CASE NO.: 0:21-cv-60373

  MAURICIO SUAREZ,

          Plaintiff,
                                                                      JURY TRIAL DEMANDED
  vs.

  PORTFOLIO RECOVERY
  ASSOCIATES, LLC, a Foreign Limited
  Liability Company and RAUSCH,
  STURM, ISRAEL, ENERSON &
  HORNIK, LLC, a Foreign Limited
  Liability Partnership,

        Defendant.
  _________________________________/

                                                COMPLAINT

          COMES NOW, Plaintiff, MAURICIO SUAREZ (hereinafter referred to as “Plaintiff”), by

  and through his undersigned counsel, seeks redress for the illegal practices of Defendant,

  PORTFOLIO RECOVERY ASSOCIATES, LLC,                            a Foreign Limited Liability Company

  (hereinafter referred to as “Defendant” or “PORTFOLIO” or “PORTFOLIO RECOVERY

  ASSOCIATES, LLC”), and RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, a

  Foreign Limited Liability Partnership (hereinafter referred to as “Defendant” or “RAUSCH

  STURM” or “RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP”) (collectively,

  “Defendants”) to wit, for Defendants’ violations of 15 U.S.C. §1692, et seq. of the Fair Debt

  Collection Practices Act, and Florida Statute §559.551, et seq. the Florida Consumer Collection

  Practices Act and other equitable and declaratory relief and in support thereof, Plaintiff states the

  following:




                                                                                                      Page 1 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 21




                                           NATURE OF ACTION

      I.        THE FAIR DEBT COLLECTION PRACTICES ACT

           1.      The Fair Debt Collection Practices Act (the “FDCPA”) is a series of statues which

  prohibits a catalog of activities in connection with the collection of debts by third parties. See 15

  U.S.C. §1692. Congress enacted the FDCPA to regulate the collection of consumer debts by debt

  collectors. The express purposes of the FDCPA are to “eliminate abusive debt collection practices

  by debt collectors, to insure [sic] that debt collectors who refrain from using abusive debt collection

  practices are not competitively disadvantaged, and to promote consistent state action to protect

  consumers against debt collection abuses.” 15 U.S.C. §1692(e).

           2.      In enacting the FDCPA, the United States Congress found that “[t]here is abundant

  evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

  collectors,” which “contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress additionally

  found existing laws and procedures for redressing debt collection injuries to be inadequate to

  protect consumers. 15 U.S.C. §1692(b).

           3.      The FDCPA prohibits a debt collector from communicating with a consumer in

  connection with the collection of any debt if the debt collector knows the consumer is represented

  by an attorney with respect to such debt and has knowledge of, or can readily ascertain, such

  attorney’s name and address, unless the attorney fails to respond within a reasonable period of

  time to a communication from the debt collector or unless the attorney consents to direct

  communication with the consumer. 15 U.S.C. §1692c(a)(2).

           4.      If a consumer notifies a debt collector in writing that the consumer refuses to pay a

  debt or that the consumer wishes the debt collector to cease further communication with the



                                                                                                      Page 2 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 21




  consumer, the debt collector shall not communicate further with the consumer with respect to such

  debt, except— (1) to advise the consumer that the debt collector’s further efforts are being

  terminated; (2) to notify the consumer that the debt collector or creditor may invoke specified

  remedies which are ordinarily invoked by such debt collector or creditor; or (3) where applicable,

  to notify the consumer that the debt collector or creditor intends to invoke a specified remedy. If

  such notice from the consumer is made by mail, notification shall be complete upon receipt. 15

  U.S.C. §1692c(c)(1) – (3).

          5.       Further, a debt collector may not engage in any conduct the natural consequence of

  which is to harass, oppress, or abuse any person in connection with the collection of a debt. 15

  U.S.C. §1692d.

          6.       For purposes of the FDCPA, a “debt collector” is defined as:

                   [A]ny person who uses any instrumentality of interstate commerce
                   or the mails in any business the principal purpose of which is the
                   collection of any debts, or who regularly collects or attempts to
                   collect, directly or indirectly, debts owed or due or asserted to be
                   owed or due another.

       15 U.S.C. § 1692a(6).


          7.       The FDCPA imposes civil liability on any person or entity that violates its

  provisions, and establishes general standards of debt collection and provides for specific consumer

  rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare certain rights to be

  provided to or claimed by debtors, forbid deceitful and misleading practices, prohibit harassing

  and abusive tactics, and proscribe unfair or unconscionable conduct, but generally and in a specific

  list of disapproved practices.




                                                                                                      Page 3 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 21




      II.        THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

            8.     The Florida Consumer Collection Practices Act (the “FCCPA”) is “a laudable

  legislative attempt to curb what the Legislature evidently found to be a series of abuses in the area

  of debtor-creditor relations.” Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d

  196, 200-201 (Fla. 1976). In 1993, the FCCPA was enacted to complement the FDCPA, and, as

  of present-day, the FCCPA continues to effectuate this goal by otherwise furthering the protections

  and protections and prohibitions of the FDCPA. See Bianchi v. Migliaccio, LLP, 2011 WL 379115

  (S.D. Fla. Feb. 2, 2011) (stating, “[t]he Florida legislature through the FCCPA expresses its intent

  that the FCCPA be read as providing regulations that complement the FDCPA. Specifically, the

  FCCPA notes that any discrepancy between the two acts should be construed as to provide the

  consumer (or debtor) the greatest protection.” (citations omitted)).

            9.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

                 Willfully communicate with the debtor or any member of her or his
                 family with such frequency as can reasonably be expected to harass the
                 debtor or her or his family, or willfully engage in other conduct which
                 can reasonably be expected to abuse or harass the debtor or any
                 member of her or his family.

            See, Fla. Stat. §559.72(18) (2020).

                 Communicate with a debtor if the person knows that the debtor is
                 represented by an attorney with respect to such debt and has knowledge
                 of, or can readily ascertain, such attorney’s name and address, unless
                 the debtor’s attorney fails to respond within 30 days to a
                 communication from the person, unless the debtor’s attorney consents
                 to a direct communication with the debtor, or unless the debtor initiates
                 the communication.

            See, Fla. Stat. §559.72(18) (2020).



                                                                                                      Page 4 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 21




          10.      The FCCPA governs the collection of debts with more scrutiny and specificity than

  that of the FDCPA, whereby, in its totality, not only does the FCCPA codify additional conduct as

  explicitly unlawful – but most critically – the FCCPA applies to individuals and/or entities not

  otherwise regulated by the FDCPA. See In re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla.

  2010) (“[u]nlike the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons

  collection a consumer debt.” (emphasis added)); see, e.g., Heard v. Mathis, 344 So. 2d 651, 654

  (Fla. 1st DCA 1977) (holding the FCCPA applied to “a private individual making an oral, non-

  interest bearing loan to a friend.”); Schauer v. General Motors Acceptance Corp., 819 So. 2d 809,

  812 n. 1 (Fla. 4th DCA 2002) (creditors are not exempt from FCCPA liability, whether it be direct

  or vicarious).

          11.      Plaintiff alleges that Defendants have unlawfully contacted him in an attempt to

  collect an alleged debt from him in direct contravention of the aforesaid statutes. Consequently,

  Plaintiff now seeks injunctive relief, as well as statutory damages, actual damages, attorneys’ fees,

  and costs, in accordance with the aforementioned statutes where applicable.

                                      JURISDICTION AND VENUE

          12.      Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. §1331

  for Defendants’ violations of 15 U.S.C. §1692, et seq. of the Fair Debt Collection Practices Act

  (“FDCPA”).

          13.      Supplemental jurisdiction exists for Defendants’ violations §559.55, Florida

  Statutes, et. seq. (“FCCPA”) under 28 U.S.C. §1367(a).

          14.      Venue in this District is proper for the Plaintiff because Plaintiff resides here.




                                                                                                      Page 5 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 6 of 21




          15.      Venue in this District is proper for the Defendant, PORTFOLIO RECOVERY

  ASSOCIATES, LLC transacts business here and the complained conduct of Defendant,

  PORTFOLIO RECOVERY ASSOCIATES, LLC, occurred here.

          16.      Venue in this District is proper for the Defendant, RAUSCH, STURM, ISRAEL,

  ENERSON & HORNIK, LLP as it transacts business here and the complained about conduct of

  the Defendant occurred here.

          17.      At all material times herein, Plaintiff is an individual residing in Broward County,

  Florida.

          18.      The alleged violation and all acts giving rise to the claim described in the Complaint

  occurred in Broward County, Florida.

          19.      Venue is proper in this Court, as all acts giving rise to this claim occurred in

  Broward County, Florida.

                                                   PARTIES

          20.      Plaintiff is a natural person residing in Broward County, Florida, and is a

  “consumer” as defined both by the FDCPA and FCCPA, 15 U.S.C. § 1692a(3) and Section

  559.55(8), Florida Statutes, respectively.

          21.      PORTFOLIO RECOVERY ASSOCIATES, LLC a Foreign Limited Liability

  Company, is a Foreign Limited Liability Company.

          22.      PORTFOLIO RECOVERY ASSOCIATES, LLC, transacts business in Broward

  County, Florida and the complained about conduct of PORTFOLIO RECOVERY ASSOCIATES,

  LLC, occurred here.




                                                                                                      Page 6 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 7 of 21




          23.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, is a

  Foreign Limited Liability Partnership and maintains its principal place of business in Brookfield,

  Wisconsin.

          24.      The complained about conduct of Defendant, RAUSCH, STURM, ISRAEL,

  ENERSON & HORNIK, LLP, occurred here in Broward County, Florida.

          25.      Defendant,      PORTFOLIO           RECOVERY            ASSOCIATES,           LLC,       uses

  instrumentalities of interstate commerce or the mails in any business the principal purpose of

  which is the collection of any debts and is a “debt collector” as the term is defined pursuant to 15

  U.S.C.S. § 1692a(6).

          26.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, uses

  instrumentalities of interstate commerce or the mails in any business the principal purpose of

  which is the collection of any debts and is a “debt collector” as the term is defined pursuant to 15

  U.S.C.S. § 1692a(6).

          27.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, is an “out-of-state

  consumer debt collector” within the meaning of §559.55(11), Florida Statutes.

          28.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, is an

  “out-of-state consumer debt collector” within the meaning of §559.55(11), Florida Statutes.

          29.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC’s registered agent is

  CORPORATION SERVICE COMPANY, 1201 HAYS STREET, TALLAHASSEE, FL 32301-

  2525.

          30.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP’s

  registered agent is GREGORY W ENERSON, 250 N SUNNYSLOPE RD STE 300,

  BROOKFIELD, WI 53005.



                                                                                                      Page 7 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 8 of 21




          31.      At all material times herein, the “debt” is a “consumer debt” as defined both by the

  FDCPA and FCCPA, 15 U.S.C. § 1692a(5) and Section 559.55(6), Florida Statutes, respectively,

  and was an obligation or alleged obligation of Plaintiff-consumer to pay money arising out of a

  transaction in which the money, property, insurance, or services which are the subject of the

  transaction were primarily for personal, family, or household purposes.

          32.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC is a “debt collector”

  within the meaning of both the FDCPA and FCCPA, 15 U.S.C. § 1692a(6) and §559.55(7).

          33.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP is a “debt

  collector” within the meaning of both the FDCPA and FCCPA, 15 U.S.C. § 1692a(6) and

  §559.55(7).

          34.      At all material times herein, the Defendant, PORTFOLIO RECOVERY

  ASSOCIATES, LLC is a “person” subject to Florida Statutes, §559.72.

          35.      At all material times herein, the Defendant, RAUSCH, STURM, ISRAEL,

  ENERSON & HORNIK, LLP is a “person” subject to Florida Statutes, §559.72.

          36.      At   all   material     times    herein,    Defendant,     PORTFOLIO          RECOVERY

  ASSOCIATES, LLC is a “creditor” as defined by Florida Statutes, Section 559.55(5).

          37.      At all material times herein, Defendant, RAUSCH, STURM, ISRAEL, ENERSON

  & HORNIK, LLP is a “creditor” as defined by Florida Statutes, Section 559.55(5).

          38.      In addition, Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, is

  licensed as a consumer collection agency by the Florida Office of Financial Regulation and holds

  license number CCA0900382. See EXHIBIT A. (True and correct copy of Florida Office of

  Financial Regulation license search for PORTFOLIO RECOVERY ASSOCIATES, LLC).




                                                                                                      Page 8 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 9 of 21




          39.      At all material times herein, Defendants’ conduct, with respect to the Debt

  complained of below, qualifies as a “communication” as defined by Florida Statutes, Section

  559.55(2).

                                       FACTUAL ALLEGATIONS

          40.      On or about May 6, 2020, Defendant, RAUSCH, STURM, ISRAEL, ENERSON

  & HORNIK, LLP, sent to Plaintiff a correspondence indicating that it was seeking to collect a debt

  on behalf of its client, PORTFOLIO RECOVERY ASSOCIATES, LLC. See EXHIBIT B. (True

  and correct copy of RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP’s debt collection

  letter to Plaintiff dated May 6, 2020).

          41.      As a result of the Defendant’s correspondence, the Plaintiff promptly retained the

  undersigned counsel and on or about June 16, 2020, the Plaintiff sent the Defendant, PORTFOLIO

  RECOVERY ASSOCIATES, LLC in c/o Defendant, RAUSCH, STURM, ISRAEL, ENERSON

  & HORNIK, LLP, a correspondence via facsimile which in pertinent part advised the Defendants

  that the Plaintiff:

                a. Disputed the validity of the debt;

                b. Requested verification; and

                c. Advised the Defendant’s that the Plaintiff was represented by the undersigned law

                   firm with regards to the Defendant’s attempts to collect on the debt and directed the

                   Defendant’s to direct all further communications regarding the Defendant’s

                   attempts to collect on the debt to the undersigned address of 8751 W. Broward

                   Blvd., Ste. 209, Plantation, FL 33324.

          See COMPOSITE EXHIBIT C. (A true and correct copy of Plaintiff’s: 1) Fax Activity

  Log confirming the successful fax transmission of (6) six pages sent by the Plaintiff to Defendant’s



                                                                                                      Page 9 of 21
                  Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
  Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 10 of 21




   facsimile at 8773964464; and 2) Plaintiff’s June 16, 2020 correspondence to Defendant,

   PORTFOLIO RECOVERY ASSOCIATES, LLC c/o Defendant, RAUSCH, STURM, ISRAEL,

   ENERSON & HORNIK, LLP with enclosure).

            42.     On or about June 17, 2020, Defendant, RAUSCH, STURM, ISRAEL, ENERSON

   & HORNIK, LLP, sent directly to the Plaintiff a communication whereby it continued to seek to

   collect the debt on behalf of Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC. See

   COMPOSITE EXHIBIT D. (True and correct copy of the envelope indicating a mailing date of

   June 17, 2020 and of Defendants’ correspondence to the Plaintiff which reflects a date of June 8,

   2020).

            43.     On or about June 20, 2020, Defendant, PORTFOLIO RECOVERY ASSOCIATES,

   LLC, sent directly to the Plaintiff a communication whereby it continued to seek to collect the debt

   directly from the Plaintiff. See EXHIBIT E. (True and correct copy of Defendant, PORTFOLIO

   RECOVERY ASSOCIATES, LLC’s debt collection letter sent directly to the Plaintiff).

            44.     On or about June 23, 2020, Defendant, RAUSCH, STURM, ISRAEL, ENERSON

   & HORNIK, LLP, sent directly to the Plaintiff a communication whereby it continued to seek to

   collect the debt on behalf of Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC. See

   COMPOSITE EXHIBIT F. (True and correct copy of the envelope indicating a mailing date of

   June 23, 2020 and of Defendants’ correspondence to the Plaintiff which reflects a date of June 21,

   2020).

            45.     Plaintiff’s June 16, 2020 correspondence contained the undersigned as Plaintiff-

   debtor’s attorney’s name and address.

            46.     During all relevant times, neither Defendant ever attempted to contact the

   undersigned as Plaintiff-debtor’s attorney nor did the undersigned consent to a direct



                                                                                                      Page 10 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 11 of 21




   communication with the Plaintiff-debtor nor did the Plaintiff-debtor initiate any communication

   with the Defendant subsequent to the Plaintiff sending his June 16, 2020 correspondence to the

   Defendants.

           47.      Defendants attempted to harass, oppress and abuse the Plaintiff-consumer via the

   Defendant’s respective continued attempts to collect on the Plaintiff’s consumer account despite

   the Plaintiff’s June 16, 2020 correspondence in violation of Florida and Federal law and the

   Defendant’s actions have in fact harassed, oppressed and abused the Plaintiff-consumer.

           48.      All necessary conditions precedent to the filing of this action occurred or have been

   waived by the Defendants.

                                 COUNT I
    VIOLATIONS OF THE FDCPA AGAINST DEFENDANT, PORTFOLIO RECOVERY
                            ASSOCIATES, LLC
                           15 U.S.C. § 1692 et. seq.

   VIOLATIONS OF 15 U.S.C. § 1692c(a)(2) OF THE FDCPA – No. 1

           Plaintiff re-alleges and incorporates by reference paragraphs 1- 7 and 12 - 48 as if fully

   restated herein and further states as follows:

           49.      15 U.S.C. § 1692c entitled “Communication in connection with debt collection”

   provides in pertinent part:

                    (a) Communication with the consumer generally. Without the
                    prior consent of the consumer given directly to the debt collector or
                    the express permission of a court of competent jurisdiction, a debt
                    collector may not communicate with a consumer in connection with
                    the collection of any debt—
                                                    …

                    (2) if the debt collector knows the consumer is represented by an
                    attorney with respect to such debt and has knowledge of, or can
                    readily ascertain, such attorney’s name and address, unless the
                    attorney fails to respond within a reasonable period of time to a
                    communication from the debt collector or unless the attorney
                    consents to direct communication with the consumer[.]


                                                                                                      Page 11 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 12 of 21




                      See 15 U.S.C. 1692c(a)(2) (2020).

             50.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC (hereinafter

   “PORTFOLIO”), violated 15 U.S.C. § 1692c(a)(2) by communicating with the Plaintiff-consumer

   when the Defendant knew the Plaintiff-consumer was represented by an attorney with respect to

   such debt and had knowledge of, or could readily ascertain, such attorney’s name and address. See

   COMPOSITE EXHIBIT C and EXHIBIT E.

             WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   PORTFOLIO RECOVERY ASSOCIATES, LLC, for $1,000.00 statutory damages, actual

   damages, attorney’s fees, filing fees and costs, and such other equitable relief this Court deems

   just and proper pursuant to 15 U.S.C. § 1692k.

   VIOLATIONS OF 15 U.S.C. § 1692d OF THE FDCPA – No. 2

             Plaintiff re-alleges and incorporates by reference paragraphs 1- 7 and 12 - 48 as if fully

   restated herein and further states as follows:

             51.      15 U.S.C. § 1692d entitled “Harassment or abuse” provides in pertinent part that

   “[a] debt collector may not engage in any conduct the natural consequence of which is to harass,

   oppress, or abuse any person in connection with the collection of a debt.” See 15 U.S.C. § 1692d

   (2020).

             52.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC (hereinafter

   “PORTFOLIO”), violated 15 U.S.C. § 1692d by engaging in conduct the natural consequence of

   which is to harass, oppress, or abuse the Plaintiff in connection with the debt, which include but

   are not limited to:

                   a. continuing to communicate with the Plaintiff-consumer in regards to the

                      Defendant’s attempts to collect on the debt despite the Defendant having


                                                                                                      Page 12 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 13 of 21




                    knowledge of, or could otherwise readily ascertain the undersigneds name and

                    address in an attempt to harass, oppress, or abuse the Plaintiff-consumer in

                    connection with the debt. See COMPOSITE EXHIBIT C and EXHIBIT E.

           53.      Defendant’s actions were committed with Defendant’s knowledge and were willful

   and intentional.

           54.      Defendant’s actions resulted in harassment, oppression and abuse of the Plaintiff.

           WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   PORTFOLIO RECOVERY ASSOCIATES, LLC, for $1,000.00 statutory damages, actual

   damages, attorney’s fees, filing fees and costs, and such other equitable relief this Court deems

   just and proper pursuant to 15 U.S.C. § 1692k.

   VIOLATIONS OF 15 U.S.C. § 1692e(10) OF THE FDCPA – No. 3

           Plaintiff re-alleges and incorporates by reference paragraphs 1- 7 and 12 - 48 as if fully

   restated herein and further states as follows:

           55.      15 U.S.C. 1692e(10) entitled “False or misleading representations” provides in

   pertinent part that:

                    A debt collector may not use any false, deceptive, or misleading
                    representation or means in connection with the collection of any
                    debt. Without limiting the general application of the foregoing, the
                    following conduct is a violation of this section:

                                                         …

                    (10) The use of any false representation or deceptive means to
                    collect or attempt to collect any debt….

                    See 15 U.S.C. 1692e(10) (2020).

           56.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC (hereinafter

   “PORTFOLIO”), violated 15 U.S.C. § 1692e(10) by using false, deceptive, or misleading



                                                                                                      Page 13 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 14 of 21




   representation or means in connection with the collection of the Plaintiff’s alleged debt. The

   Defendant’s violations of 15 U.S.C. § 1692e(10) include but are not limited to:

                 a. continuing to communicate directly with Plaintiff despite it having been advised

                    that the Plaintiff was being represented by the Law Office of Light & Gonzalez,

                    PLLC with regards to the Defendant’s attempt to collect the alleged debt from the

                    Plaintiff and despite it having been advised to direct all further communications

                    regarding the debt to the undersigned’s address. See COMPOSITE EXHIBIT C

                    and EXHIBIT E.

           57.      Defendant’s actions were committed with Defendant’s knowledge and were willful

   and intentional.

           WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   PORTFOLIO RECOVERY ASSOCIATES, LLC, for $1,000.00 statutory damages, actual

   damages, attorney’s fees, filing fees and costs, and such other equitable relief this Court deems

   just and proper pursuant to 15 U.S.C. § 1692k.

                                 COUNT II
   VIOLATIONS OF THE FDCPA AGAINST DEFENDANT, RAUSCH, STURM, ISRAEL,
                        ENERSON & HORNIK, LLP
                           15 U.S.C. § 1692 et. seq.

   VIOLATIONS OF 15 U.S.C. § 1692c(a)(2) OF THE FDCPA – No. 1

           Plaintiff re-alleges and incorporates by reference paragraphs 1- 7 and 12 - 48 as if fully

   restated herein and further states as follows:

           58.      15 U.S.C. § 1692c entitled “Communication in connection with debt collection”

   provides in pertinent part:

                    (a) Communication with the consumer generally. Without the
                    prior consent of the consumer given directly to the debt collector or
                    the express permission of a court of competent jurisdiction, a debt


                                                                                                      Page 14 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 15 of 21




                    collector may not communicate with a consumer in connection with
                    the collection of any debt—
                                                  …

                    (2) if the debt collector knows the consumer is represented by an
                    attorney with respect to such debt and has knowledge of, or can
                    readily ascertain, such attorney’s name and address, unless the
                    attorney fails to respond within a reasonable period of time to a
                    communication from the debt collector or unless the attorney
                    consents to direct communication with the consumer[.]

                    See 15 U.S.C. 1692c(a)(2) (2020).

             59.    Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP

   (hereinafter “RAUSCH”), violated 15 U.S.C. § 1692c(a)(2) by communicating with the Plaintiff-

   consumer when the Defendant knew the Plaintiff-consumer was represented by an attorney with

   respect to such debt and had knowledge of, or could readily ascertain, such attorney’s name and

   address. See COMPOSITE EXHIBIT C, D and F.

             WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, for $1,000.00 statutory damages for

   each of its violations of the FDCPA, actual damages, attorney’s fees, filing fees and costs, and

   such other equitable relief this Court deems just and proper pursuant to 15 U.S.C. § 1692k.

   VIOLATIONS OF 15 U.S.C. § 1692d OF THE FDCPA – No. 2

             Plaintiff re-alleges and incorporates by reference paragraphs 1- 7 and 12 - 48 as if fully

   restated herein and further states as follows:

             60.    15 U.S.C. § 1692d entitled “Harassment or abuse” provides in pertinent part that

   “[a] debt collector may not engage in any conduct the natural consequence of which is to harass,

   oppress, or abuse any person in connection with the collection of a debt.” See 15 U.S.C. § 1692d

   (2020).




                                                                                                      Page 15 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 16 of 21




           61.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP

   (hereinafter “RAUSCH”), violated 15 U.S.C. § 1692d by engaging in conduct the natural

   consequence of which is to harass, oppress, or abuse the Plaintiff in connection with the debt,

   which include but are not limited to:

                 a. continuing to communicate with the Plaintiff-consumer in regards to the

                    Defendant’s attempts to collect on the debt despite the Defendant having

                    knowledge of, or could otherwise readily ascertain the undersigneds name and

                    address in an attempt to harass, oppress, or abuse the Plaintiff-consumer in

                    connection with the debt. See COMPOSITE EXHIBIT C, D and F.

           62.      Defendant’s actions were committed with Defendant’s knowledge and were willful

   and intentional.

           63.      Defendant’s actions resulted in harassment, oppression and abuse of the Plaintiff.

           WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, for $1,000.00 statutory damages for

   each of its violations of the FDCPA, actual damages, attorney’s fees, filing fees and costs, and

   such other equitable relief this Court deems just and proper pursuant to 15 U.S.C. § 1692k.

   VIOLATIONS OF 15 U.S.C. § 1692e(10) OF THE FDCPA – No. 3

           Plaintiff re-alleges and incorporates by reference paragraphs 1- 7 and 12 - 48 as if fully

   restated herein and further states as follows:

           64.      15 U.S.C. 1692e(10) entitled “False or misleading representations” provides in

   pertinent part that:

                    A debt collector may not use any false, deceptive, or misleading
                    representation or means in connection with the collection of any
                    debt. Without limiting the general application of the foregoing, the
                    following conduct is a violation of this section:


                                                                                                      Page 16 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 17 of 21




                                                         …

                    (10) The use of any false representation or deceptive means to
                    collect or attempt to collect any debt….

                    See 15 U.S.C. 1692e(10) (2020).

           65.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP

   (hereinafter “RAUSCH”), violated 15 U.S.C. § 1692e(10) by using false, deceptive, or misleading

   representation or means in connection with the collection of the Plaintiff’s alleged debt. The

   Defendant’s violations of 15 U.S.C. § 1692e(10) include but are not limited to:

                 a. continuing to communicate directly with Plaintiff despite it having been advised

                    that the Plaintiff was being represented by the Law Office of Light & Gonzalez,

                    PLLC with regards to the Defendant’s attempt to collect the alleged debt from the

                    Plaintiff and despite it having been advised to direct all further communications

                    regarding the debt to the undersigned’s address; and

                 b. Defendant RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP debt

                    collection efforts violated 15 U.S.C. § 1692e(10) by using false, deceptive, or

                    misleading representations in connection with the collection of the debt; namely,

                    by:

                          i. dating their letter with a date of June 8, 2020 but not mailing it out to the

                              Plaintiff-consumer until June 17, 2020; and

                          ii. dating their letter with a date of June 21, 2020 but not mailing it out to the

                              Plaintiff-consumer until June 23, 2020.

                    See COMPOSITE EXHIBIT C, D and F.




                                                                                                      Page 17 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 18 of 21




           66.      Defendant’s actions were committed with Defendant’s knowledge and were willful

   and intentional.

           WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, for $1,000.00 statutory damages for

   each of its violations of the FDCPA, actual damages, attorney’s fees, filing fees and costs, and

   such other equitable relief this Court deems just and proper pursuant to 15 U.S.C. § 1692k.

                                  COUNT III
    VIOLATIONS OF THE FCCPA AGAINST DEFENDANT, PORTFOLIO RECOVERY
                             ASSOCIATES, LLC
                        Florida Statute §559.551, et seq.

   VIOLATIONS OF FLA. STAT. §559.72(18) OF THE FCCPA – No. 1

           Plaintiff re-alleges and incorporates by reference paragraphs 8 - 48 as if fully restated

   herein and further states as follows:

           67.      Florida Statute §559.72 entitled “Prohibited practices generally” provides in

   pertinent part that:

                    In collecting consumer debts, no person shall:

                    (18) Communicate with a debtor if the person knows that the debtor
                    is represented by an attorney with respect to such debt and has
                    knowledge of, or can readily ascertain, such attorney’s name and
                    address, unless the debtor’s attorney fails to respond within 30 days
                    to a communication from the person, unless the debtor’s attorney
                    consents to a direct communication with the debtor, or unless the
                    debtor initiates the communication.

                    See Fla. Stat. §559.72(18) (2020).

           68.      Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC (hereinafter

   “PORTFOLIO”), violated Florida Statute, §559.72(18) by communicating with the Plaintiff-

   consumer when the Defendant knew that he was represented by an attorney with respect to such




                                                                                                      Page 18 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 19 of 21




   debt and had knowledge of, or could readily ascertain, such attorney’s name and address. See

   COMPOSITE EXHIBIT C and EXHIBIT E.

           69.      Defendant’s actions were committed with Defendant’s knowledge and were willful

   and intentional.

           WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, for $1,000.00 statutory damages,

   actual damages, attorney’s fees, filing fees and costs, and such other equitable relief this Court

   deems just and proper pursuant to Florida Statute, §559.77(2).

                                  COUNT IV
   VIOLATIONS OF THE FCCPA AGAINST DEFENDANT, RAUSCH, STURM, ISRAEL,
                         ENERSON & HORNIK, LLP
                        Florida Statute §559.551, et seq.

   VIOLATIONS OF FLA. STAT. §559.72(18) OF THE FCCPA – No. 1

           Plaintiff re-alleges and incorporates by reference paragraphs 8 - 48 as if fully restated

   herein and further states as follows:

           70.      Florida Statute §559.72 entitled “Prohibited practices generally” provides in

   pertinent part that:

                    In collecting consumer debts, no person shall:

                    (18) Communicate with a debtor if the person knows that the debtor
                    is represented by an attorney with respect to such debt and has
                    knowledge of, or can readily ascertain, such attorney’s name and
                    address, unless the debtor’s attorney fails to respond within 30 days
                    to a communication from the person, unless the debtor’s attorney
                    consents to a direct communication with the debtor, or unless the
                    debtor initiates the communication.

                    See Fla. Stat. §559.72(18) (2020).

           71.      Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP

   (hereinafter “RAUSCH”), violated Florida Statute, §559.72(18) by communicating with the


                                                                                                      Page 19 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 20 of 21




   Plaintiff-consumer when the Defendant knew that he was represented by an attorney with respect

   to such debt and had knowledge of, or could readily ascertain, such attorney’s name and address.

   COMPOSITE EXHIBIT C, D and F.

           72.      Defendant’s actions were committed with Defendant’s knowledge and were willful

   and intentional.

           WHEREFORE, Plaintiff requests that this honorable Court enter a judgment against

   Defendant, RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, LLP, for $1,000.00 statutory

   damages, actual damages, attorney’s fees, filing fees and costs, and such other equitable relief this

   Court deems just and proper pursuant to Florida Statute, §559.77(2).

                                           PRAYER FOR RELIEF

           WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiff

   respectfully requests against Defendant entry of:

       a. Judgment against each Defendant declaring that Defendant violated the FDCPA;

       b. Judgment against each Defendant for the maximum statutory damages for violations of the

           FDCPA in the amount of $1,000.00;

       c. Judgment against each Defendant for actual damages pursuant to 15 U.S.C. § 1692k(a)(l);

       d. Judgment against each Defendant declaring that Defendant violated the FCCPA;

       e. Judgment against each Defendant for statutory damages pursuant to the FCCPA in the

           amount of $1,000.00;

       f. Judgment against each Defendant for actual damages pursuant to §559.77(2);

       g. Judgment in favor of the Plaintiff and against each Defendant for an award of reasonable

           attorneys’ fees and costs pursuant to Fla. Stat. §559.77(2) and 15 U.S.C. §1692k(a)(3); and

       h. Any other such relief the Court may deem proper.



                                                                                                      Page 20 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
Case 0:21-cv-60373-WPD Document 1 Entered on FLSD Docket 02/17/2021 Page 21 of 21




                                       DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a trial by jury on all issues triable by right.

   Dated: February 17, 2021


                                                      Respectfully submitted,


                                                      By: /s/ Anthony Gonzalez____
                                                          ANTHONY GONZALEZ, ESQ.
                                                          Florida Bar No.: 119756
                                                          Gregory Light, Esq.
                                                          Florida Bar No.: 120907
                                                          LIGHT & GONZALEZ, PLLC
                                                          Attorneys for the Plaintiff
                                                          8751 W. Broward Blvd., Ste. 209
                                                          Plantation, FL 33324
                                                          Telephone: 754-900-6545 / 888-DEBT-LAW
                                                          Fax:        754-203-2700
                                                          Designated Service E-mail Address:
                                                          service@lightgonzalezlaw.com
                                                          COUNSEL FOR THE PLAINTIFF




                                                                                                      Page 21 of 21
                   Light & Gonzalez, PLLC, 8751 W. Broward Blvd., Ste. 209, Plantation, FL 33324
   Telephone: 754-900-6545 | Fax: 754-203-2700 | Email: service@lightgonzalezlaw.com | https://lightgonzalezlaw.com
